Exhibit 10.8



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
April 1, 2014, by and between Hipcricket, Inc., a Delaware corporation (the
“Company”), and Thomas Virgin (the “Employee”).
 
RECITALS
 
WHEREAS, the Company and the Employee have entered into that certain Employment
Agreement, effective as of October 7, 2011, which sets forth the terms and
conditions of the Employee’s employment with the Company (the “Employment
Agreement”); and
 
WHEREAS, the Company and the Employee desire to amend the Employment Agreement
as set forth below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE I
 
Definitions and Amendments
 
1.1 Definitions.  For purposes of this Amendment, terms used but not defined
herein have the meanings ascribed to such terms in the Employment Agreement.
 
1.2Amendments.
 
(a) Section 4 of the Employment Agreement shall be amended by deleting Section 4
in its entirety and replacing it with the following:
 
“Employee’s employment hereunder commenced on October 7, 2011 and shall end
October 7, 2014 (the “Initial Term”).  Thereafter, the Employee’s employment
hereunder automatically shall be extended for one additional twelve-month period
(the “Subsequent Term”), commencing October 8, 2014 and ending October 7,
2015.  For all compensation and benefit purposes, other than those specifically
addressed herein, the Employee shall be deemed to have been continually employed
with the Employer from May 21, 2007.”
 
(b) Section 5(i) of the Employment Agreement shall be amended by deleting
Section 5(i) in its entirety and replacing it with the following:
 
“(i)  Base Salary.  Employer shall pay Employee a base salary (“Base Salary”) at
the rate of $290,400 per annum, payable semi-monthly.  Upon renewal for a
Subsequent Term, base salary shall increase (a) by a minimum of Ten Percent
(10%) (the “Minimum Increase”) over the Base Salary; or (b) as the Board of
Directors shall determine if in excess of the Minimum Increase.  Future salary
increases will be subject to mutual agreement.”
 
 
-1-

--------------------------------------------------------------------------------

 

(c) Section 5(ii) of the Employment Agreement shall be amended by deleting
Section 5(ii) in its entirety and replacing it with the following:
 
“(ii)  Annual Bonus.  In addition to Base Salary, Employee will be eligible to
participate in the Company's 2014 Incentive Compensation Plan with a target
bonus opportunity for fiscal year 2015 equal to 25% of  Base Salary.  Bonuses
may be earned based on targeted achievement of GAAP Revenue for fiscal year
2015,  subject to a minimum gross margin percentage and maximum Adjusted EBITDA
loss amount.  Additional details about the bonus opportunity are set forth in
the Incentive Compensation Plan.  Bonus opportunities for fiscal year 2016 and
beyond will be determined in the discretion of the Board of Directors.”
 
(d) Section 5 of the Employment Agreement shall be amended by adding the
following new Section 5(iv):
 
“(iv)  Transaction Bonus.  In addition to the Base Salary, Employee will be
eligible to participate in the Company's Transaction Bonus Plan with a bonus
opportunity equal to 1.0% of the Net Consideration with respect to a
Transaction.  The terms and conditions of the bonus opportunity are set forth in
the Transaction Bonus Plan.”
 
(e) (a) Section 15(a)(ii) of the Employment Agreement shall be amended by
deleting Section 15(a)(ii) in its entirety and replacing it with the following:
 
“(ii)  If Employer terminates Employee’s employment hereunder without Just Cause
Employer shall continue to pay to Employee his then-current base salary, in
accordance with customary payroll practices, plus accrued but unpaid vacation
time, accrued but unpaid benefits (as described in Section 8(i) above) and
reimbursement of all unpaid business expenses (in each case, as of the date of
termination) (collectively the “Continued Benefits”) for a period of the greater
of (a) six months; or (b) the remainder of the Initial Term and the Subsequent
Term, whichever the case may be (the “Continuation Period”).  Employee shall be
entitled to continued participation in all medical and disability plans, to the
extent such plans are provided by Employer, on the same terms and conditions as
if his employment had not terminated until the expiration of the Continuation
Period.”
 
ARTICLE II
 
Miscellaneous
 
2.1 Entire Agreement.  This Amendment and the Employment Agreement constitute
the entire agreement between the parties and shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
 
2.2 Counterparts.  This Amendment may be executed in multiple counterparts and
by facsimile, each of which shall be deemed to be an original, and all such
counterparts shall constitute but one instrument.  This Amendment, to the extent
signed and delivered by means of a facsimile machine or other electronic
transmission (including .pdf files), shall be treated in all manner and respects
and for all purposes as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  No party hereto shall raise the use
of a facsimile machine or other electronic transmission to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission as a defense to the formation or enforceability of a contract and
each such party forever waives any such defense.
 
2.3 Reference to and Effect on the Employment Agreement.
 
(a) Except as specifically amended by this Amendment, the Employment Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
 
(b) The execution and delivery of this Amendment and performance hereof shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any party hereto
under, the Employment Agreement.
 
(c) This Amendment  shall be governed under the laws of the State of New York
and shall be construed with the Employment Agreement as one instrument, and the
Employment Agreement shall, where the context requires, be read and construed
throughout so as to incorporate this Amendment.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 


 
COMPANY


HIPCRICKET, INC.






By: /s/ Ivan
Braiker                                                                           
Name:  Ivan Braiker
Title:  President and Chief Executive Officer


EMPLOYEE




      /s/ Thomas
Virgin                                                                           
Thomas Virgin